 

EXHIBIT 10.5

 

CONFIDENTIAL TREATMENT
MANUFACTURING AND SUPPLY AGREEMENT

 

 

 

This Manufacturing and Supply Agreement (AGREEMENT) is entered into as of June
22, 2000 (EFFECTIVE DATE) by and between:

 

DSM Capua S.p.A., an Italian company with registered address Strada Statale
Appia, 46-48, Capua, Italy (DSM)

 

and

 

Cubist Pharmaceuticals, Inc., a Delaware corporation with registered address 24
Emily Street, Cambridge, MA 02139, USA (CUBIST).

 

BACKGROUND

 

Cubist is a drug company focused on the discovery, development and
commercialization of novel drugs to treat infections. Cubist has commenced Phase
III clinical trials of its lead product, Daptomycin, an agent with potential
bactericidal activity against life threatening infections. DSM has expertise in
the manufacture of drugs on a contract basis. DSM is willing to manufacture
Daptomycin for Cubist and to sell clinical and commercial quantities of
Daptomycin to Cubist. This Agreement sets forth the terms under which DSM will
manufacture and supply Daptomycin exclusively to Cubist.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, DSM and Cubist agree as follows:

 

1.             DEFINITIONS.

 

Capitalized terms used in this Agreement and not otherwise defined herein shall
have the meaning set forth below.

 

                                                AFFILIATE means with respect to
either party, any Person that, directly or indirectly, is controlled by,
controls or is under common control with such party. For purposes of this
Agreement, CONTROL means, with respect to any Person, the direct or indirect
ownership of more than fifty percent (50%) of the voting or income interest in
such Person or the possession otherwise, directly or indirectly, of the power to
direct the management or policies of such Person.

 

 

1

--------------------------------------------------------------------------------


 

                                                FOB means “Free on Board”, as
that expression is defined in LNCOTERMS 2000, LCIA Publishing S.A.

 

                                                CONFIDENTIAL INFORMATION means
all data, specifications, training and any other know-how related to the design,
development, manufacture, or performance of the Product, as well as all other
information and data provided by either party to the other party pursuant to
this Agreement in written or other tangible medium and marked as confidential,
or if disclosed orally or displayed, confirmed in writing within thirty (30)
days after disclosure and marked as confidential, except any portion thereof
which: (i) is known to the receiving party, as evidenced by the receiving
party’s written records, before receipt thereof under this Agreement; (ii) is
disclosed to the receiving party by a third person who is under no obligation of
confidentiality to the disclosing party hereunder with respect to such
information and who otherwise has a right to make such disclosure; (iii) is or
becomes generally known in the trade through no fault of the receiving party; or
(iv) is independently developed by the receiving party, as evidenced by the
receiving party’s written records, without access to such information.

 

                                                CONTRACT YEAR means each twelve
(12) month period during the term of this Agreement beginning on the date of the
commencement of commercial production of Daptomycin in the Facility. Preliminary
activities related to Facility development, validation and product registration
which occur in the period prior to the first Contract Year will be referred to
as Year Zero.

 

                                                CUBIST TECHNOLOGY means
individually and collectively the intellectual property rights embodied or
disclosed in (a)(i) the patent application(s) and patents listed in Exhibit A;
(ii) any patent application filed as a continuation, division, or
continuation-in-part of the application(s) described in clause (a)(i), patents
issuing therefrom and reissues, reexaminations and extensions of such patents;
(iii) any foreign counterpart to the application(s) described in clauses
(a)(i)-(ii) (including divisions, continuations, confirmations, additions,
renewals or continuations-in-part of such patent applications), patents issuing
therefrom and extensions thereof; and (iv) any additional patent applications
and patents relating to new processes, compositions, formulations or methods of
using Daptomycin which shall be filed by Cubist or to which Cubist shall obtain
rights and which shall be added to Exhibit A from time to time; and (b) all
other Confidential Information, discoveries, inventions, know-how, techniques,

 

* Confidential treatment requested: Material has been omitted and filed with the
Commission.

 

2

--------------------------------------------------------------------------------


 

                                                methodologies, modifications,
improvements, works of authorship, designs and data (whether or not protectable
under patent, copyright, trade secrecy or similar laws) that are conceived,
discovered, developed, created or reduced to practice or tangible medium of
expression by consultants (other than those consultants that are also affiliated
with DSM in connection with this Agreement) or employees of Cubist at any time
prior to the Effective Date, concurrent with or related to this Agreement.

 

                                                DAPTOMYCIN, DAPTOMYCIN PRODUCT
OR PRODUCT means Daptomycin (the compound [ ]* whose structure is detailed in
Exhibit B) API bulk drug substance manufactured in accordance with Exhibit C.

 

                                                EMEA means the European
Medicines Evaluation Agency or any successor entity thereto.

 

                                                FDA means the United States Food
and Drug Administration or any successor entity thereto.

 

                                                FACILITY means the GMP Drug
Production facility in Capua, Italy to be equipped by DSM for the manufacture of
Product pursuant to the provisions of Section 2.

 

                                                FORCE MAJEURE means any event
beyond the reasonable control of the parties, including, without limitation,
fire, flood, riots, strikes, epidemics, war (declared or undeclared and
including the continuance, expansion or new outbreak of any war or conflict now
in existence), embargoes and governmental actions or decrees.

 

                                                NDA means a new drug application
filed with the FDA to obtain marketing approval for Product in the United
States.

 

                                                PERSON means any individual,
corporation, association, partnership (general or limited), joint venture,
trust, estate, limited liability company, limited liability partnership,
unincorporated organization, government (or any agency or political subdivision
thereof) or other legal entity or organization.

 

                                                PROCESS means the commercial
process employing the anionic exchange column steps and final endotoxin removal
step developed by Cubist for the production of Product attached to this
Agreement as Exhibit C.

 

3

--------------------------------------------------------------------------------


 

                                                PRODUCT APPROVALS means, those
regulatory approvals required for manufacture, importation promotion, pricing,
marketing and sale of the Product in any particular country.

 

                                                SPECIFICATIONS means the
specifications for the Product attached to this Agreement as Exhibit D. Such
specifications may be modified from time to time to reflect improvements (if
any) by mutual agreement of the parties. Copies of such modified Specifications
shall be maintained by both parties, and shall become a part of this Agreement
as if incorporated herein.

 

                                                OTHER DEFINED TERMS. Each of the
following terms have the meanings ascribed to it in the section set forth
opposite such term

 

DSM

 

Recitals

AGREEMENT

 

Recitals

CUBIST

 

Recitals

EFFECTIVE DATE

 

Recitals

FDA ACT

 

Section 6.3

GMPS

 

Section 4.3

IMPLEMENTATION DATE

 

Section 3.3

INDEMNIFYING PARTY

 

Section 7.2/7.3

LNDEMNITEE(S)

 

Section 7.2/7.3

LCIA

 

Section 9.2

LOSSES

 

Section 7.2

REPRESENTATIVE

 

Section 9.1

RMA

 

Section 3.11 sub b

SUPPLY FORECAST

 

Section 3.3

TARGET DATE

 

Section 2.1

 

2.             CONSTRUCTION OF PRODUCTION FACILITY

2.1                                 FACILITY CONSTRUCTION. By [ ]* (the Target
Date), DSM will (i) carry out the modifications to the Facility and equip the
Facility for the manufacture of Daptomycin and (ii) qualify the Facility in
accordance with the qualification requirements set forth in Exhibit E.

 

2.2                                 DATE ADJUSTMENTS. If due to any other reason
than the late-, non- or misperformance by DSM of its obligations hereunder
except for reasons of force majeure, the relevant dates shall be adjusted
day-for-day.

 

2.3                                 INSPECTION; CHANGE PROCEDURES. Cubist will
have the right to inspect the progress of work at the Facility at all reasonable
times during the equipment and qualification process and to confer with

 

4

--------------------------------------------------------------------------------


 

 

                                                DSM to confirm compliance with
DSM’s obligations under this Agreement. In addition, Cubist will be consulted
concerning any matters that could cause a delay in completion of the Facility.
DSM acknowledges that time is of the essence for this Agreement, and that
significant delays in the completion of the Facility caused by DSM’s non-, late
or misperformance of its obligations hereunder may cause Cubist significant
harm. Cubist and DSM will, from time to time during the construction process,
confer regarding the quality standards for materials and layout of operations
within the Facility; every reasonable effort consistent with prudent business
practice will be made to minimize the capital investment without compromising
quality or efficiency of Product production operations. No changes to the
Exhibits D and E or the quality standards for materials and layout will be made
without written consent of both parties.

 

3.             PURCHASE OF PRODUCTS AND TERMS OF SALE.

3.1                                 EXCLUSIVITY. DSM agrees to manufacture and
supply Daptomycin exclusively for Cubist for the lifetime of this Agreement and
the lifetime of any subsequent extensions, renewals or amendments to this
Agreement.

 

3.2                                 PURCHASE COMMITMENT. During the five
Contract Years following the date of the commencement of commercial production
of Daptomycin in the Facility (2002 until 2006), Cubist will purchase an
aggregate minimum quantity of [ ]* of Product from DSM as follows: (a) Contract
Year 1 (2002) [ ]*; (b) Contract Year 2 (2003) [ ]*; (c) Contract Year 3 (2004)
[ ]*; (d) Contract Year 4 (2005) [ ]*; and (e) Contract Year 5 (2006) [ ]*. At
the end of Contract Year 4 Cubist [ ]*. During the period prior to the date of
the commencement of commercial production of Daptomycin in the Facility, Cubist
shall purchase [ ]* consistency batches of Product for a price equal to [ ].*
The [ ]* consistency batches shall be considered part of the aggregate minimum
purchase of Contract Year One.

 

3.3                                 PURCHASE FORECASTS. At least [ ]* prior to
the anticipated date of the modification of the Facility (i.e. [ ]* and
thereafter, on a [ ]* basis at least [ ]* prior to the first day of each
calendar quarter, Cubist will provide DSM with a non-binding rolling forecast of
its orders of the Product with respect to the next [ ]* including expected
delivery dates (SUPPLY FORECAST). The forecasts for the first two quarters of
any four quarter period shall represent binding purchase obligations of Cubist
with respect to [ ]* of the Product forecast in the previous quarter’s Supply
Forecast. In no event shall a Supply Forecast exceed the optimal production
capacity of the Facility for the period in question.

 

5

--------------------------------------------------------------------------------


 

3.4                                 PRODUCT ORDERS. Orders shall be placed by
written purchase order and submitted by mail or facsimile, or by other means
agreed upon by the parties. No order shall be binding upon DSM until the same
shall have been accepted in writing by DSM. DSM shall accept or reject all
orders within [ ]* following receipt of same and shall deliver all orders that
are accepted in accordance with clauses 3.2, 3.3 and 3.5. It is agreed by the
parties that the standard printed terms of purchase/sale of Cubist and DSM,
shall not be applicable. DSM shall deliver against each such order in accordance
with Section 3.5.

 

3.5                                 OBLIGATION TO SUPPLY. (a) DSM shall use best
efforts to accept and fill each order for Product submitted by Cubist; including
orders that exceed the Supply Forecast for any quarter by [ ]* of the amount in
the Supply Forecast for such quarter delivered to DSM [ ]* days prior to such
quarter. DSM shall not be in breach of this Section 3.5 if DSM’s failure to
supply Product is due to a Force Majeure event.

 

(b) If DSM is unable to supply the Product ordered by Cubist in accordance with
the terms of this Agreement, then DSM shall [ ]* to remedy the problem or secure
an alternative source of supply within a reasonable time at no cost to Cubist,
and any such alternative source of supply shall be on terms substantially
identical with the terms of this Agreement. If DSM is unable to remedy the
problem or secure an alternative source of supply within [ ]* days after its
initial failure to supply, then DSM shall consult with Cubist and the parties
shall work together to remedy the problem. In such an event, Cubist may at its
option, and upon notice to DSM: (i) draw down units of Product from the back-up
supply established pursuant to Section 3.6 and (ii) in the event that the
parties agree that Cubist will exhaust such back-up supply before DSM is able to
resume supplying Product in sufficient volume, take measures to obtain the
Product through a third party and such purchases shall be counted against the
minimum purchase obligations specified in Section 3.2. Cubist may continue to
purchase Product committed to DSM from third party suppliers until DSM notifies
Cubist that it is again able to supply Cubist’s needs and substantiates such
claim to Cubist’s reasonable satisfaction. Thereafter, Cubist shall commence
purchasing Product from DSM in accordance with the obligations specified in
Section 3.2; provided that: (i) Cubist shall not be required to cancel binding
purchase orders with any third party and (ii) DSM shall pay all cancellation
costs incurred by Cubist in switching its purchases to DSM.

 

6

--------------------------------------------------------------------------------


 

3.6                                 BACK-UP INVENTORY. In order to increase the
flexibility and to minimize adverse consequences from any interruption in DSM’s
ability to supply Cubist with Product, DSM shall at all times maintain a back-up
supply of raw material for production of two (2) batches of Product to support
Cubist’s forecasted production needs following any failure of DSM to timely
supply Cubist with Product that conforms to the Specifications. The back-up
inventory of raw materials will be DSM’s property, and no sale or transfer or
ownership of such raw materials in inventory is contemplated herewith. The
parties shall mutually agree upon the exact size of such back-up supply of raw
materials. DSM will promptly notify Cubist if the back-up inventory of raw
material falls below the agreed level, including the reasons for such depletion,
and shall restock the back-up supply as soon as practicable so that the agreed
back-up supply is maintained at all times. The parties shall adjust the size of
the back-up supply from time to time as mutually agreed and as warranted by
commercially prudent risk management practices.

 

3.7                                 CHANGES. DSM shall not change the specified
raw materials vendors, raw materials or the process without the consent of
Cubist; provided that DSM may implement changes in the process in accordance
with Section 5.3(c).

 

3.8                                 PRODUCT PRICES. (a) Cubist’s price for the
Product shall equal [ ]*.

 

(b) Except as otherwise agreed by the parties or as provided in this Section
3.8, DSM may not increase the price charged for the Product

 

(c) If Cubist’s aggregate purchases of Product from DSM in Contract Year 1
(2002), Contract Year 2 (2003), and Contract Year 3 (2004) cumulatively exceed [
]* and Cubist’s binding orders for Product for Contract Year 4 (2005) and
Contract Year 5 (2006) exceed an aggregate volume of [ ]*, the parties will
negotiate in good faith a reasonable reduction of the price [ ]* that will apply
to purchases during Contract Year 4 and Contract Year 5. In case the binding
orders for Product during Contract Year 4 and 5 have, for whatever reason, not
been supplied and taken, the price per kilogram will be adjusted accordingly
retroactively.

 

3.9                                 PAYMENT. Cubist shall pay for Product within
[ ]* days after the date of DSM’s invoice with respect to Product. Except for
income taxes that may be assessed against DSM, all taxes and charges that may be
imposed by any government taxing authority on the amounts paid by Cubist to DSM
under this Agreement shall be paid by [ ]*. [ ]* shall

 

 

7

--------------------------------------------------------------------------------


 

                                                make payments by wire transfer
to a bank identified by [ ]* using the procedure specified in Section 10.6. All
payments shall be stated and paid in United States Dollars.

 

3.10                           DELIVERY. DSM shall arrange for shipment and
invoicing to Cubist of the Product ordered by Cubist via common carrier, FOB
Naples, Italy. In case, upon request of Cubist, a quantity of Product ordered by
Cubist is stored by DSM, DSM will be entitled to prepayment of the invoice value
pertaining to the amount of Product stored. DSM shall be responsible for
maintaining the Product under storage conditions that are mutually agreed by the
parties. If DSM maintains the agreed storage conditions, DSM shall not be liable
for any degradation of the Product. Storing of Product shall not constitute any
reason for Cubist to deter or withhold payment of the relevant invoice(s).

 

3.11                           ACCEPTANCE. (a) Each shipment of Product from DSM
to Cubist shall contain such quality control certificates as described in
Exhibit F to show that the Product is in conformity with the Product
Specifications and Product Approvals. Cubist shall notify DSM within [ ]* of the
receipt of a shipment of the Product of any nonconformity of the Product to the
Product Specifications; provided that with respect to obvious nonconformities,
Cubist will promptly notify DSM. If Cubist fails to so notify DSM or if Cubist
processes the Product (or has it processed by a third party), it will be deemed
to have accepted the Product and to have waived all claims in this respect.

 

(b) Cubist shall not be required to pay DSM for any Product which has been
property rejected in accordance with clause 3.11 sub (a). Subject to clause 3.11
sub a, DSM shall at its expense and at no further cost to Cubist replace any
Product that does not conform to the Product Specifications. Initially samples
of any defective Product shall be returned to DSM using the procedure specified
in this Section 3.11(b). Cubist shall notify DSM in writing of its rejection of
Product under Section 3.11(a), shall provide DSM with a sample of the defective
Product along with a reasonably detailed statement of the claimed defect and
proof of date of purchase and shall request a Return Material Authorization
(RMA) number and shall within thirty (30) days of receipt of such RMA number
return such rejected Product to DSM freight prepaid and properly insured. In the
event DSM determines that the sample of Product is defective and properly
rejected by Cubist, DSM shall issue the RMA and replace such defective Product.
The parties will then in mutual consent decide on how to dispose of the
defective Product in the most favorable manner. DSM shall return to Cubist,
freight prepaid, all replaced Product,

 

 

8

--------------------------------------------------------------------------------


 

along with reimbursement of the shipment charges for return of the samples of
nonconforming Product. In the event, that DSM determines that the returned
sample of Product is not defective and the parties are unable to resolve such
dispute to their mutual satisfaction within [ ]*, DSM shall submit a sample of
such returned Product to an independent laboratory reasonably acceptable to
Cubist for testing against the Specifications and the test results obtained by
such laboratory shall be final and controlling. The fees and expenses of such
laboratory testing shall be done entirely by the party against whom such
laboratory’s findings are made. In the event the test results indicate that the
Product in question does not conform to the Specifications, DSM shall replace
such Product at no additional cost to Cubist within [ ]* after receipt of such
results if replacement Product stock is available, and in any case as soon as
reasonably possible after receipt of such results.

 

4.             REGULATORY COMPLIANCE SYSTEMS, CERTIFICATES AND ACCESS

4.1                                 GENERAL. DSM agrees to manufacture
Daptomycin bulk drug substance in accordance with the Good Manufacturing
Practice regulations outlined in USC 21 CFR 211, subparts A-J, where applicable
for the production of active pharmaceutical ingredients. This will include, at a
minimum, the maintenance of a separate, dedicated, appropriately staffed quality
control unit that has the responsibility of accepting or rejecting incoming
components, review of batch records, and approving or rejecting Daptomycin bulk
drug substance; the provision of adequate laboratory facilities for conducting
component testing, in-process and final bulk drug substance testing; assuring
that facility personnel have the appropriate education, training and experience
to perform their designated job responsibilities; assuring that the
manufacturing facilities are appropriately designed and maintained to ensure
that Daptomycin bulk drug substance meets pre-determined specifications and is
free of potential contamination; assuring that the manufacturing and laboratory
equipment is adequate for the production and testing of Daptomycin bulk drug
substance and that the equipment is appropriately maintained; the preparation
and maintenance of batch production and control records; and having written
standard operating procedures (SOP’s) that are adhered to for the following:

 

                                                a.             Receipt and
testing of incoming components

                                                b.             Operational
procedures for manufacturing including sampling and in-process testing

 

9

--------------------------------------------------------------------------------


 

 

                                                c.             Handling of
deviations during the manufacturing process

                                                d.             Procedures for
analytical methods which are used for component, in-process and final       
product testing

                                                e.             Maintenance of
manufacturing facilities as well as equipment used in the              
manufacturing and laboratory facilities

                                                f.              GMP training of
manufacturing and quality control personnel

 

DSM shall use reasonable best efforts consistent with prudent business practice
in cooperation with Cubist to (a) obtain all necessary approvals required under
Italian law for the production of the Product in the Facility and (b) maintain
such approvals in effect throughout the term of this Agreement.

 

4.2                                 CERTIFICATES OF ANALYSIS. DSM shall perform,
or cause to be performed, sample tests on each lot of Product purchased pursuant
to this Agreement before delivery to Cubist. Each test report shall set forth
the items tested, specifications and test results in a certificate of analysis,
containing the types of information which shall have been agreed between the
parties for each lot delivered. DSM shall send or cause to be sent such
certificates to Cubist prior to delivery of each lot. The certificate of
analysis will be accompanied by a certified batch manufacturing record signed by
DSM’s quality assurance department.

 

4.3                                 CERTIFICATES OF MANUFACTURING COMPLIANCE.
DSM shall provide or cause to be provided, for each lot of Product purchased
pursuant to this Agreement, a certificate of manufacturing compliance,
containing the types of information which shall have been agreed between the
parties, which will certify that the lot of Product was manufactured in
accordance with the Specifications and the current Good Manufacturing Practices
of the FDA, as the same may be amended from time to time, including without
limitation the requirements listed on Exhibit F (collectively, GMPS). In the
event the FDA or other governmental regulatory agency notifies DSM that it
intends to visit or inspect the Facility, DSM shall immediately provide notice
of such visit or inspection to Cubist and Cubist shall have the right to
participate in such visit or inspection. DSM shall advise Cubist immediately If
an authorized agent of the FDA or other governmental regulatory agency visits
the Facility without prior notice, DSM shall furnish to Cubist the report by
such agency of such visit within [ ]* of DSM’s receipt of such report. In the
event DSM fails to meet the GMPs, as a consequence of the non-, late- or
misperformance of its obligations hereunder except for reasons of Force Majeure
DSM will be responsible, at DSM’s expense, for (a) conducting an investigation
to define the probable

 

 

10

--------------------------------------------------------------------------------


 

                                                causes for the failure, (b)
providing an acceptable GMP investigation report to Cubist for review and
written approval and (c) achieving compliance with GMP.

 

4.4                                 ACCESS TO FACILITY; CUBIST’S RIGHT TO
MONITOR. Cubist shall at all times upon reasonable notice and during normal
business hours have the right to inspect the Facility to ascertain compliance
with GMPs. In addition, Cubist shall have the right to designate a Cubist
employee or an independent consultant to monitor the production process at the
Facility, the expenses of which employee or consultant would be borne by Cubist.

 

4.5                                 PRODUCT RECALLS. (a) if (i) any regulatory
authority withdraws the approval to sell the Product in such country or issues a
directive or request that the Product be recalled for product safety reasons
relating to the Product; or (ii) any regulatory authority or court of competent
jurisdiction issues a request, directive or order that the Product be recalled;
or (iii) Cubist shall reasonably determine that the Product should be recalled;
the parties shall take all appropriate corrective actions, and shall cooperate
in any governmental investigations surrounding the recall. In the event that
such recall results from the non-, late- or misperformance by DSM of its
obligations hereunder except for reasons of Force Majeure, DSM shall up to an
aggregate maximum amount of [ ]* be responsible for all expenses of the recall
(except that in the event of a contributory fault of Cubist DSM and Cubist shall
share such expenses accordingly) and DSM shall promptly replace such Product at
no additional cost to Cubist consistent with directions received from the
appropriate governmental authority. In all other cases, Cubist shall be
responsible for the expenses of recall, including the cost of replacement
Product. For the purposes of this Agreement, the expenses of recall shall
include, without limitation, the expenses of notification and destruction or
return of the recalled Product and all other costs incurred in connection with
such recall, but shall not include lost profits of either party.

 

(b) In the event a regulatory authority orders the withdrawal of Product from
any country, Cubist shall not be obligated to purchase the Product or sell the
Product in such country from the date of such withdrawal and until Cubist is
again authorized to sell Product in such country, and DSM shall not be obligated
to supply the Product to Cubist in such country for such period. If such a
withdrawal decision is final and not appealable, the minimum offtake obligations
pursuant to Section 3.2 will be adjusted accordingly.

 

11

--------------------------------------------------------------------------------


 

5.             CONFIDENTIALITY; PROPRIETARY RIGHTS.

 

                                                5.1. PUBLICITY. Except as is
necessary for governmental notification purposes relating to the production,
importation, marketing or sale of Product or to enforce their respective rights
under this Agreement, or to a party’s legal or financial advisors, and except as
otherwise agreed to by the parties hereto in writing, the parties shall (a) keep
the material terms of this Agreement confidential, (b) agree upon the text and
the exact timing of an initial public announcement relating to the transactions
contemplated by this Agreement as soon as possible after the Effective Date
(such agreement not to be unreasonably withheld) and (c) agree on the text and
the timing of any subsequent public announcements regarding this Agreement or
the transactions contemplated herein. Neither party shall use the name of the
other party or any director, officer or employee of the other party or any
adaptation thereof in any advertising, promotional or sales literature or
publicity without the prior written approval of the other party. If this
Agreement is required to be filed by either Party with the Securities and
Exchange Commission or another applicable securities regulatory authority, such
party shall not file this Agreement with the Securities and Exchange Commission
without seeking confidential treatment for any provisions of this Agreement that
either party believes would disclose trade secrets, confidential commercial or
financial information that would impair the value of the contractual rights
represented by this Agreement or provide detailed commercial and financial
information to competitors or third parties. Neither party shall use the name of
the other party or any director, officer or employee of the other party or any
adaptation thereof without the prior written approval of the other party.

 

                                                5.2 CONFIDENTIALITY. It is
contemplated that in the course of the performance of this Agreement each party
may, from time to time. disclose Confidential Information to the other. Each
party agrees to take all reasonable steps to prevent disclosure of Confidential
Information of the other party and not to use any Confidential Information of
the other party except for the limited purposes set forth in this Agreement;
provided that no provision of this Agreement shall be construed to preclude such
disclosure of Confidential Information as may be required by valid court or
administrative order, or to the extent necessary and appropriate to divulge such
Confidential Information to obtain governmental approval for marketing the
Product; provided notice of such disclosure is provided to the other party prior
to such disclosure. All Confidential Information made available hereunder,
including copies thereof, shall be returned or destroyed upon the first to occur
of (a) termination of this Agreement or (b) written request by

 

12

--------------------------------------------------------------------------------


 

                                                the discloser, except that each
party may retain one (1) complete copy of Confidential Information for archival
purposes to assure compliance with this Agreement. For the purpose of this
Article 5, it is agreed that any direct or indirect Affiliate of DSM shall not
be regarded as a third party.

 

                                                5.3 PROPRIETARY RIGHTS. (a) This
Agreement does not convey to DSM any ownership rights in the Cubist Technology
or the Process or the Product (or in any intellectual property rights embodied
in such Process or Product) by implication, estoppel or otherwise except for the
rights expressly granted under this Agreement. Title to the Cubist Technology
and the Process and the Product (and the intellectual property rights embodied
in the Process and the Product) shall at all times remain vested in Cubist or
its licensors.

 

                                                (b) This Agreement does not
convey to Cubist any ownership rights in any existing materials, tools and
methodologies that are proprietary to DSM or to third parties or in any
intellectual property rights embodied in such products, materials, tools and
methodologies by implication, estoppel or otherwise. Title to all such products,
materials, tools and methodologies and the intellectual property rights embodied
in such products, materials, tools and methodologies shall at all times remain
vested in DSM or its licensors.

 

                                                (c) DSM will manufacture the
Product according to the Process but will not develop, modify, enhance or alter
the Process; provided, that in the event and to the extent the parties undertake
any development, modification, enhancement or alteration of the Process they
shall enter into a separate agreement containing mutually acceptable terms
covering such activity, including terms that (i) vest ownership of any
improvements to the process that are specific to the Product in Cubist and (ii)
vest ownership of any improvements in the Process that are not specific to the
Product in DSM.

 

                                                (d) Subject to the terms and
conditions of this Agreement, Cubist hereby grants to DSM, and DSM hereby
accepts, a non-exclusive, royalty-free right and license, excluding the right to
grant sublicenses, to practice the Process and Cubist Technology in order to
make, have made, export and sell Product to Cubist.

 

                                                (e) Each party agrees that any
of its employees, affiliates, consultants who are designated as inventors agree
to execute all assignments, powers of attorney or other patent documents
necessary to vest ownership to the other party as described in Section 5.3 (c)
(i).

 

13

--------------------------------------------------------------------------------


 

5.4                                 PROPRIETARY RIGHTS NOTICES. DSM shall mark
or have marked all containers or packages of Product in accordance with the
patent marking laws of the jurisdiction in which such units of Product are
manufactured.

 

6.             REPRESENTATIONS AND WARRANTIES.

 

6.1                                 AUTHORIZATION; ENFORCEABILITY. Each of DSM
and Cubist represents and warrants to the other that: (a) it is a corporation
duly organized, validly existing and in good standing under the laws of its
incorporating jurisdiction; (b) it has all requisite corporate power and
authority to enter into this Agreement; (c) it is duly authorized to execute and
deliver this Agreement and to perform its obligations hereunder and consummate
the transactions contemplated hereby; and (d) this Agreement is a valid and
binding obligation of such party enforceable in accordance with its terms.

 

6.2                                 CONFORMITY; GMP’S. DSM represents and
warrants to Cubist that all Product supplied to Cubist hereunder shall, at the
time of delivery: (a) conform to the Specifications; and (b) be manufactured,
labeled, packaged and tested (while in the possession of, stored by or control
of DSM) in accordance with the applicable GMP’s, and the applicable laws and the
regulations in the United States and the EU relating to the manufacture and
testing of the Product as defined in Exhibit F to this Agreement. THE FOREGOING
WARRANTY IS THE SOLE AND EXCLUSIVE WARRANTY GIVEN BY DSM WITH RESPECT TO THE
DAPTOMYCIN PRODUCT, AND DSM GIVES AND MAKES NO REPRESENTATIONS OR WARRANTIES OF
ANY KIND, EXPRESS OR IMPLIED, INCLUDING IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE AND IMPLIED WARRANTIES ARISING UNDER TRADE
USAGE OR CUSTOM OR ANY EXPRESS OR IMPLIED WARRANTIES OF PATENT VALIDITY OR
FREEDOM OF OR FROM PATENT INFRINGEMENT.

 

6.3                                 COMPLIANCE WITH FDA. DSM represents and
warrants to Cubist that (a) all Product supplied to Cubist hereunder shall at
the time of such delivery, not be adulterated within the meaning of the Federal
Food, Drug and Cosmetic Act of 1941, as amended (FDA ACT), as such FDA Act is
effective at the time of delivery, and will not be an article which may not,
under the provisions of the FDA Act, be introduced into interstate commerce.

 

14

--------------------------------------------------------------------------------


 

6.4                                 FDA DEBARMENT CERTIFICATION. DSM warrants
that it shall not knowingly, after due inquiry, employ, contract with or retain
any person directly or indirectly to perform services under this Agreement, if
such person is debarred by the FDA under 21 USC 335a(k) (Section 306, Federal
Food, Drug and Cosmetic Act). Upon written request from Cubist (including a
request made on it’s behalf by Cubist’s agent), DSM shall, within [ ]*, provide
written confirmation that it has complied with the foregoing obligation.

 

6.5                                 EXCLUSIVE REMEDY. EXCEPT AS OTHERWISE
PROVIDED IN SECTION 7 (WITH RESPECT TO THIRD PARTY CLAIMS), IN THE EVENT ANY
PRODUCT PURCHASED BY CUBIST FROM DSM FAILS TO CONFORM TO THE WARRANTY SET FORTH
IN SECTION 6.2, DSM’S SOLE AND EXCLUSIVE LIABILITY AND CUBIST’S SOLE AND
EXCLUSIVE REMEDY SHALL BE, [ ]*, PROVIDED THAT CUBIST NOTIFIES DSM OF SUCH
NONCONFORMITY AND RETURNS A SAMPLE OF THE PRODUCT AND THE PRODUCT IN ACCORDANCE
WITH SECTION 3.11 (A) AND (B).

 

7.             RISK ALLOCATION

7.1                                 LIMITATION OF LIABILITY. EXCEPT FOR
INFRINGEMENT OF CUBIST’S INTELLECTUAL PROPERTY RIGHTS OR BREACH OF
CONFIDENTIALITY OBLIGATIONS UNDER SECTION 5.1 AND EXCEPT AS OTHERWISE PROVIDED
IN SECTION 7.2 WITH RESPECT TO THIRD PARTY CLAIMS, DSM SHALL NOT BE LIABLE TO
CUBIST FOR LOST PROFITS OR FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL,
PUNITIVE OR EXEMPLARY DAMAGES IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, HOWEVER CAUSED, UNDER ANY THEORY OF
LIABILITY. THE AGGREGATE LIABILITY OF DSM FOR DIRECT DAMAGES OF CUBIST OUT OF
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE LIMITED TO THE
INVOICE VALUE OF THE PRODUCT WITH RESPECT TO WHICH A CLAIM PERTAINS.

 

7.2                                 DSM INDEMNIFICATION. Subject to the
provisions of Section 7.4 [ ]*, DSM (as INDEMNIFYING PARTY) shall solely defend,
indemnify and hold harmless Cubist, its subsidiaries, parent corporations,
Affiliates, officers, directors, independent contractors, partners,
shareholders, employees, agents, successors and assigns (each, as an INDEMNITEE)
from and against any claim, suit, demand, loss, damage, expense (including
reasonable attorney’s fees of Indemnitee(s) and those that

 

 

15

--------------------------------------------------------------------------------


 

                                                may be asserted by a third
party) or liability (collectively, LOSSES) relating to personal injuries and/or
property damages to the extent arising from Product Liability legislation. The
foregoing Indemnification action shall not apply in the event and to the extent
that such Losses arose as a result of any Indemnitee’s negligence, intentional
misconduct or breach of this Agreement.

 

7.3                                 CUBIST INDEMNIFICATION. Subject to the
provisions of Section 7.4, Cubist (as INDEMNIFYING PARTY) shall defend,
indemnify and hold harmless DSM, its subsidiaries, parent corporations,
Affiliates, officers, directors, independent contractors, partners,
shareholders, employees, agents, successors and assigns (each, as an INDEMNITEE)
from and against any Losses arising from or related to (a) the negligence or
willful misconduct of Cubist, (b) the use, sale or processing of the Product by
Cubist, to the extent not attributable to DSM and (c) any allegation that the
Process or Product infringes any intellectual property right of any third party,
unless caused by DSM’s unauthorized use or modification of the Process or
Product.

 

7.4                                 PROCEDURE. To receive the benefit of
indemnification under Sections 7.2 and 7.3, the Indemnitee must (a) promptly
notify the Indemnifying Party in writing of a claim or suit (such notice to
include a description of such claim or suit and a copy of such claim or process
and all legal pleadings in connection therewith); (b) provide reasonable
cooperation (at the Indemnifying Party’s expense) in the defense and settlement
of the claim or suit; and (c) tender to the Indemnifying Party (and its insurer)
full authority to defend or settle the claim or suit. The Indemnifying Party
shall have no obligation to indemnify Indemnitee in connection with any
settlement made without the Indemnifying Party’s written consent. Failure to
comply with the provisions of Section 7.4(a)-(c) shall relieve the Indemnifying
Party of its indemnification obligations; provided, that failure to give notice
in accordance with Section 7.4(a) shall not relieve the Indemnifying Party of
its indemnification obligations, except where, and solely to the extent that,
such failure actually and materially prejudices the rights the Indemnifying
Party. Notwithstanding the provisions of Section 7.4(b)-(c): (i) Indemnitee
shall have the right to retain its own counsel, with the fees and expenses to be
paid by the Indemnifying Party, if representation of Indemnitee by the counsel
retained by the Indemnifying Party would be inappropriate due to actual or
potential differing interests between such Indemnitee and any other party
represented by such counsel in such proceedings; and (a) if an Indemnitee
determines that there is a reasonable probability that a claim may materially
and adversely affect it, other than as a result of  

 

16

--------------------------------------------------------------------------------


 

 

                                                money payments required to be
reimbursed by the Indemnifying Party under this Section 7, the Indemnitee shall
have the right to defend, compromise or settle such claim or suit, provided that
such settlement or compromise shall not, unless consented to in writing by the
Indemnifying Party, be relevant as to the liability of the Indemnifying Party to
Indemnitee.

 

7.5                                 INSURANCE. (a) DSM shall cause to purchase
and maintain in force during the term of this Agreement, at its expense,
premises liability insurance coverage described in Exhibit G hereto.
Certificates of such insurance shall be provided to Cubist upon the execution of
this Agreement.

 

                                                (b) Each party shall purchase
and maintain insurance or self-insurance adequate to cover its obligations
hereunder and which are consistent with normal business practices of prudent
companies similarly situated at all times during which any Product is being
clinically tested with human subjects or commercially distributed or sold. It is
understood that such insurance shall not be construed to create a limit of
either party’s liability.

 

                                                (c) Each party shall provide the
other with written evidence of the insurance required under Sections 7.5(a) and
7.5(b) (or financial information that describes the amounts available under any
self-insurance facility) upon request. Each party shall provide the other with
written notice at least fifteen (15) days prior to the cancellation, non-renewal
or material change in such insurance or self-insurance which materially
adversely affects the rights of the other party hereunder.

 

8.             TERM AND TERMINATION.

8.1                                 TERM. This Agreement shall take effect at
the Effective Date and shall remain in effect unto the end of the fifth Contract
Year, unless sooner terminated in accordance with Section 8 or extended in
accordance with this Section 8.1. Thereafter, this Agreement shall automatically
renew for consecutive two-year terms, unless and until terminated by either
party by a six month prior written notice of termination to the other party
taking effect at the end of the initial term or any extension thereof. All
applicable terms and conditions of this Agreement shall remain in effect during
such extension term, unless expressly amended by the parties.

 

8.2                                 TERMINATION. (a) Either party may terminate
this Agreement at any time: (i) upon [ ]* notice to the other party in the event
that the other

 

17

--------------------------------------------------------------------------------


 

                                                party shall have breached any of
its material obligations hereunder and shall not have cured such default prior
to the expiration of the [ ]* period; (ii) upon notice to the other party in the
event that a Force Majeure condition has prevented performance by the other
party for more than [ ]*; (iii) upon notice to the other party in the event that
any bankruptcy, insolvency or receivership proceeding or the like (including
out-of-court arrangements involving a party that cannot pay its debts as they
mature) is commenced by or against the other party unless, in the case of an
involuntary proceeding, it is dismissed within [ ]*.

 

                                                (b) Cubist may terminate this
Agreement at any time, upon [ ]* notice to DSM, if Cubist finally and
irrevocably terminates the manufacture and sale of the Product (both directly
and indirectly). Cubist may also terminate this Agreement in the event that the
FDA refuses to approve the Product. In this event the parties will reasonably
agree upon the disposition of any ongoing orders for Product and Product which
is currently work in progress.

 

                                                (c) The parties may also
terminate this Agreement at any time upon mutual written agreement of the
parties.

 

8.3                                 EFFECT OF TERMINATION. Upon any termination
(including expiration) of this Agreement: (i) each party will return to the
other party or certify in writing to the other party that it has destroyed all
documents and other tangible items it or its employees or agents have received
or created pursuant to this Agreement pertaining, referring or relating to the
Confidential Information of the other party, except that each party may retain
one (1) complete copy of Confidential Information for archival purposes to
assure compliance with this Agreement; and

 

                                                (ii) DSM shall promptly notify
Cubist of the quantity of Product in inventory and Cubist shall have the
obligation to purchase such inventory of Product in accordance with the
provisions of Sections 3.4-3.5 and subject to Sections 3.10-3.11; provided, that
Cubist shall not be obligated to purchase any more than the quantity of Product
specified in Cubist’s then most recent quarterly forecast for the following four
quarters unless the parties had agreed to a larger inventory, in which case such
inventory will be purchased and taken in its entirety by Cubist. DSM shall also
promptly notify Cubist of the quantity of raw materials in inventory and Cubist
shall have the obligation to either reimburse DSM for the purchase price and
inventory costs of DSM relating to such raw materials or to have DSM manufacture
Product thereof and pay the applicable purchase price;

 

18

--------------------------------------------------------------------------------


 

                                                provided, that Cubist shall not
be obligated to reimburse or purchase any more than the quantity of raw
materials in inventory agreed upon by the parties.

 

                                                (b) Termination of this
Agreement shall not affect rights and obligations of either party that may have
accrued prior to the effective date of termination or any obligation
specifically stated to survive termination. To that extent, all outstanding
payments due by Cubist to DSM, will become payable at once. In particular the
provisions of Sections 1, 4.5, 5.1-5.4, 6-9 and 10 shall survive any expiration
or termination of this Agreement. Neither party shall be entitled to damages
resulting from the termination of this Agreement in accordance with this Section
8.

 

9.                                       DISPUTE RESOLUTION.

9.1                                 DESIGNATED CONTACTS. (a) Each party will
designate an individual (REPRESENTATIVE) who will have the authority to
represent such party in all matters concerning the transactions contemplated by
this Agreement. All communications should be addressed to the designated
Representative. The initial Cubist Representative will be [ ]*. The initial DSM
Representative will be [ ]*.

 

                                                (b) In the event that any
dispute arises relating to this Agreement, the Representatives shall promptly
meet and attempt to resolve same through good faith discussions. If the
Representatives are unable to resolve any dispute to their mutual satisfaction
within [ ]* after they commence discussions regarding same, and do not agree to
extend the time for resolution of the issue at the end of their meeting, then
either party may initiate alternative dispute resolution in accordance with
Section 9.2.

 

9.2                                 ARBITRATION. (a) Except in the case of a
breach of Section 5, any claim, dispute, or controversy arising out of or
relating to this Agreement that is not resolved in accordance with the
provisions of Section 9.1 will be submitted by the parties to arbitration by the
London Court of International Arbitration (LCIA) under the rules then in effect
for the LCIA, as modified herein or by agreement of the parties. Any such
arbitration shall be conducted in London, England by one or more arbitrators
selected in accordance with this Section 9.2. Each party irrevocably and
unconditionally (i) consents to the jurisdiction of any such proceeding and
waives any objection that it may have to personal jurisdiction or the laying of
venue of any such proceeding; and (ii) knowingly and voluntarily waives its
rights to have disputes tried and adjudicated by a judge and jury except as
otherwise expressly provided

 

19

--------------------------------------------------------------------------------


 

                                                herein. The parties will
cooperate with each other in causing the arbitration to be held in as efficient
and expeditious a manner as practicable. The parties will attempt to agree upon
a mutually acceptable arbitrator within 30 days of receipt of the notice of
intent to arbitrate. If the parties are unable to agree upon a single arbitrator
within such 30-day period or any extension of time which is mutually agreed
upon, three (3) arbitrators shall be used, one selected by each party within ten
(10) days after the conclusion of the 30-day period and a third selected by the
first two within ten (10) days thereafter. Unless the parties agree otherwise,
they shall be limited in their discovery to directly relevant documents.
Responses or objections to a document request shall be served twenty (20) days
after receipt of the request. The arbitrator(s) shall resolve any discovery
disputes. It is understood that the parties may (but are not required to) submit
disputes concerning any breach of Section 5 to arbitration in accordance with
this Section 9.2. Nothing herein shall prevent the parties from settling any
dispute by mutual agreement at any time.

 

                                                (b) The arbitrator(s) shall
apply the substantive laws of England when construing this Agreement and
attempting to resolve any dispute relating to the transactions contemplated by
this Agreement, without regard for any choice or conflict of laws rule or
principle that would result in the application of the substantive law of any
other jurisdiction. The arbitration shall be of each party’s individual claims
only, and no claim of any other party shall be subject to arbitration in such
proceeding. Except as otherwise required by law, the parties and the
arbitrator(s) shall maintain as confidential all information or documents
obtained during the arbitration process, including the resolution of the
dispute.

 

                                                (c) The arbitrator(s) shall not
have the authority to award exemplary or punitive damages, and the parties
expressly waive any claimed right to such damages. The arbitrator(s) shall have
the authority to award actual money damages (with interest on unpaid amounts
from the date due) and may grant equitable relief as is just and provided by the
LCIA Rules, in each case except as specifically provided to the contrary herein
The costs and expenses of the arbitration, but not the costs and expenses of the
parties, shall be shared equally by the parties, provided that the
non-prevailing party in any arbitration shall pay the other party’s costs and
expenses (including travel expenses) and reimburse such party for its portion of
the arbitration costs. Any award rendered by the arbitrator(s) shall be final
and binding upon the parties. Judgment upon the award may be entered in any
court of competent jurisdiction. If a party fails to proceed with arbitration,

 

20

--------------------------------------------------------------------------------


 

                                                unsuccessfully challenges the
arbitration award, or fails to comply with the arbitration award, the other
party is entitled to costs, including reasonable attorneys’ fees, for having to
compel arbitration or defend or enforce the award.

 

                                                (d) In the case of a breach of
Section 5, either party may seek legal or equitable relief in the court(s)
having jurisdiction over such matter.

 

10.           GENERAL PROVISIONS.

10.1                           GOVERNING LAW. This Agreement shall be governed
and construed in accordance with the laws of England, to the exclusion of both
its rules on conflicts of laws and the provisions of the United Nations
Convention on Contracts for the International Sale of Goods.

 

10.2                           AMENDMENT AND WAIVER. No provision of or right
under this Agreement shall be deemed to have been waived by any act or
acquiescence on the part of either party, its agents or employees, but only by
an instrument in writing signed by an authorized officer of each party. No
waiver by either party of any breach of this Agreement by the other party shall
be effective as to any other breach, whether of the same or any other tern or
condition and whether occurring before or after the date of such waiver.

 

10.3                           INDEPENDENT CONTRACTORS. Each party represents
that it is acting on its own behalf as an independent contractor and is not
acting as an agent for or on behalf of any third party. This Agreement and the
relations hereby established by and between DSM and Cubist do not constitute a
partnership, joint venture, franchise, agency or contract of employment. Cubist
is not granted, and shall not exercise, the right or authority to assume or
create any obligation or responsibility on behalf of or in the name of DSM or
its Affiliates.

 

10.4                           ASSIGNMENT. Neither party may assign this
Agreement or any of such party’s rights and obligations hereunder to any third
party without the prior written consent of the other party, which consent shall
not be unreasonably withheld. Either party may assign this Agreement, and such
party’s rights and obligations hereunder, to an Affiliate (including a
subsidiary) which controls, is controlled by, or is under common control with a
party so long as the assigning party remains primarily liable for its
obligations hereunder. In addition, either party may assign this Agreement, and
its rights and obligations hereunder, to any third party that purchases
substantially all of the assigning party’s stock or assets relating to that
portion of such party’s business that is related to the subject of this
Agreement. Any attempted

 

21

--------------------------------------------------------------------------------


 

                                                assignment, delegation or
transfer in contravention of this Agreement shall be null and void.

 

10.5                           SUCCESSORS AND ASSIGNS. This Agreement shall bind
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

 

10.6                           NOTICES. Unless otherwise provided herein, any
notice, report, payment or document to be given by one party to the other shall
be in writing and shall be deemed given when delivered personally or mailed by
certified or registered mail, postage prepaid (such mailed notice to be
effective on the date which is three (3) business days after the date of
mailing), or sent by nationally recognized overnight courier (such notice sent
by courier to be effective one business day after it is deposited with such
courier), or sent by telefax (such notice sent by telefax to be effective when
sent, if confirmed by certified or registered mail or overnight courier as
aforesaid):

 

                                                If to DSM:

                DSM Capua S.p.A.

                Strada Statale Appla 4fi-48

                Capua, Italy

                Attention:  Eric Lodder

                Phone:  39.0823.628.325

                Fax:   39.0823.628.326

 

                If to Cubist:

                Cubist Pharmaceuticals, Inc.

                24 Emily Street

                Cambridge. MA 02139 U.S.A.

                Attention: Alan Watson

                Telefax No.:  (617) 234-5592

                Telephone No.:  (617) 576-1999

 

                                                or to such other place as any
party may designate as to itself by written notice to the other party.

 

10.7                           SEVERABILITY. In the event any provision of this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other term or provision hereof. The parties agree that they will negotiate
in good faith or will permit a court or arbitrator to replace any provision
hereof so held invalid, illegal or unenforceable with a  

 

22

--------------------------------------------------------------------------------


 

                                                valid provision which is as
similar as possible in substance to the invalid, illegal or unenforceable
provision.

 

10.8                           CONFLICT OR INCONSISTENCY. In the event of any
conflict or inconsistency between the terms and conditions hereof and any terms
or conditions set forth in any purchase order or other document relating to the
transactions contemplated by this Agreement, the terms and conditions of this
Agreement shall prevail.

 

10.9                           CAPTIONS. Captions of the sections and
subsections of this Agreement are for reference purposes only and do not
constitute terms or conditions of this Agreement and shall not limit or affect
the meaning or construction of the terms and conditions hereof.

 

10.10                     WORD MEANINGS. Words such as HEREIN, HEREINAFTER,
HEREOF AND HEREUNDER refer to this Agreement as a whole and not merely to a
section or paragraph in which such words appear, unless the context otherwise
requires. The singular shall include the plural, and each masculine, feminine
and neuter reference shall include and refer also to the others, unless the
context otherwise requires.

 

10.11                     FURTHER ASSURANCES. Each party covenants and agrees
that, subsequent to the execution and delivery of this Agreement and without any
additional consideration, it will execute and deliver any further legal
instruments and perform any acts which are or may become reasonably necessary to
effectuate the purposes of this Agreement.

 

10.12                     RULES OF CONSTRUCTION. The parties agree that they
have participated equally in the formation of this Agreement and that the
language and terms of this Agreement shall not be construed against either party
by reason of the extent to which such party or its professional advisors
participated in the preparation of this Agreement.

 

10.13                     COUNTERPARTS. This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. In making proof of
this Agreement, it shall not be necessary to produce or account for more than
one such counterpart.

 

10.14                     FORCE MAJEURE. Except as otherwise provided in this
Agreement, in the event that a delay or failure of a party to comply with any
obligation, other than a payment obligation, created by this Agreement

 

23

--------------------------------------------------------------------------------


 

                                                is caused by a Force Majeure
condition, that obligation shall be suspended during the continuance of the
Force Majeure condition.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers, and have duly delivered and
executed this Agreement under seal as of the date first set forth above.

 

CUBIST PHARMACEUTICALS, INC.

 

 

 

By:

/s/ SCOTT M. ROCKLAGE

 

 

 

Title:

 

 

 

DSM CAPUA S.p.A

 

 

 

By:

/s/

 

 

 

Title:

 

 

 

By:

/s/ E. LODDER

 

 

 

Title:

 

 

 

By:

/s/ C. MANTOVANI

 

 

 

Title:

 

 

 

 

LIST OF EXHIBITS

A:            List of Patent and Patent Applications

B:            Daptomycin Structure

C:            Process

D:            Specifications

E:             Requirements

F:             Qualification Certificates and cGMPs

G:            Insurance

 

 

24

--------------------------------------------------------------------------------

 